DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5 and 19 are objected to because of the following informalities:  In claims 5 and 19 in lines 8 recite “another;” however it should be recited as “another; or” in order to improve the form of the claim.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “hydrocarbon release device” in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 12 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pub No. US 2018/0119591 A1 to Everly et. al. (Everly).

In Reference to Claim 1
An exhaust gas heating unit for an exhaust system of an internal combustion engine, the exhaust gas heating unit (1) comprising: 

a heat transfer surface formation (18 or 74 or 106 or 126) arranged on an outer side of the jacket (60 or 86) and in heat transfer contact with the jacket (60 or 86) (see at least Everly Figs. 1-12 and paragraphs 26-43,45, 50).

In Reference to Claim 2
An exhaust gas heating unit in accordance with claim 1 (see rejection to claim 1 above), wherein: 
the jacket is made of a metallic material; or 
the heat transfer surface formation is connected to the jacket with a pressing on or shrinking on frictional engagement; or 
the heat transfer surface formation (126) is connected to the jacket (60) by a connection in substance (via brazed, welded or secured by an means) (see at least Everly Fig. 12 and paragraph 50); or 
any combination of the jacket is made of a metallic material and the heat transfer surface formation is connected to the jacket with a pressing on or shrinking on frictional engagement and the heat transfer surface formation is connected to the jacket by a connection in substance.

In Reference to Claim 3

the heat transfer surface formation (74 or 106 or 126) comprises a transfer element surrounding the jacket heating conductor element (72 or 102 or 122) with a helical form (since the jacket heating conductor element is in helical form); 
the jacket heating conductor element is configured to extend linearly in at least some areas, or the jacket heating conductor element (72 or 102 or 122) is configured to extend in a helical form in at least some areas (Figs. 5, 8, 12) or the jacket heating conductor element is configured to extend in a spiral form in at least some areas, or the jacket heating conductor element is configured to extend in a meandering form in at least some areas, or 
any combination of the jacket heating conductor element is configured to extend linearly in at least some areas, and the jacket heating conductor element is configured to extend in a helical form in at least some areas and the jacket heating conductor element is configured to extend in a spiral form in at least some areas, and the jacket heating conductor element is configured to extend in a meandering form in at least some areas (see at least Everly Figs. 1-12 and paragraphs 26-43,45, 50).

In Reference to Claim 4
An exhaust gas heating unit in accordance with claim 1 (see rejection to claim 1 above), wherein the heat transfer surface formation (18) comprises a plurality of plate-shaped heat transfer elements (18), which are arranged at a 

In Reference to Claim 5
An exhaust gas heating unit in accordance with claim 4 (see rejection to claim 4 above), wherein: 
the heat transfer elements (18) are arranged essentially parallel to one another (18) (see at least Everly Fig. 2 and paragraphs 33 and 38); or 
a spacing element is in contact with the heat transfer elements; or 
a spacing element is connected to the heat transfer elements and is arranged between at least two heat transfer elements that are directly adjacent to one another; or 
at least one spacing element essentially fully covers the heat transfer element arranged on both sides of same in the surface areas thereof, which surface areas are located opposite one another; 
at least one spacing element is configured with a wave-shaped structure and is in contact with the heat transfer elements arranged on both sides of same with wave crest areas or is connected to same; or 
at least one spacing element is permeable to exhaust gas; or 
any combination of the heat transfer elements are arranged essentially parallel to one another and a spacing element is in contact with the heat transfer elements and a spacing element is connected to the heat transfer elements and is arranged between at least two heat transfer elements that are directly adjacent 

In Reference to Claim 6
An exhaust gas heating unit in accordance with claim 4 (see rejection to claim 4 above), wherein at least one of the heat transfer elements (18) has at least one jacket heating conductor element receptacle (circular cutout where the support sheets (18) are being attached to the heater element (12)) receiving at least one jacket heating conductor element (12) (see at least Everly Fig. 2 and paragraphs 33 and 38).

In Reference to Claim 7
An exhaust gas heating unit in accordance with claim 6 (see rejection to claim 6 above), wherein: 
the at least one jacket heating conductor element receptacle (circular cutout where the support sheets (18) are being attached to the heater element (12)) is open toward a heat transfer element (12) circumferential edge area; or 

at least one pair of heat transfer elements has at least one jacket heating conductor element receptacle for each heat transfer element of the at least one pair of heat transfer elements that meshes with the jacket heating conductor element (see at least Everly Fig. 2 and paragraphs 33 and 38).

In Reference to Claim 12
An exhaust system for an internal combustion engine, the exhaust system comprising: 
an exhaust gas flow duct (29); and 
at least one exhaust gas heating unit (1) arranged in the exhaust gas flow duct (29), the exhaust gas heating unit (1) comprising: 
a jacket heating conductor element (12 or 72 or 102 or 122) comprising a jacket (60 or 86), an electrical heating conductor (28, 22 or 84) extending in the jacket (60 or 86), and insulating material (64, 88) surrounding the electrical heating conductor (28,22 or 84); and 
a heat transfer surface formation (18 or 74 or 106 or 126) arranged on an outer side of the jacket (60 or 86) and in heat transfer contact with the jacket (60 or 86) (see at least Everly Figs. 1-12 and paragraphs 26-43,45, 50).


An exhaust system in accordance with claim 12 (see rejection to claim 12 above), wherein:
the jacket is made of a metallic material; or 
the heat transfer surface formation is connected to the jacket with a pressing on or shrinking on frictional engagement; or 
the heat transfer surface formation (126) is connected to the jacket (60) by a connection in substance (via brazed, welded or secured by an means) (see at least Everly Fig. 12 and paragraph 50); or 
any combination of the jacket is made of a metallic material and the heat transfer surface formation is connected to the jacket with a pressing on or shrinking on frictional engagement and the heat transfer surface formation is connected to the jacket by a connection in substance.

In Reference to Claim 17
An exhaust system in accordance with claim 12 (see rejection to claim 12 above), wherein: 
the heat transfer surface formation (74 or 106 or 126) comprises a transfer element surrounding the jacket heating conductor element (72 or 102 or 122) with a helical form (since the jacket heating conductor element is in helical form); 
the jacket heating conductor element is configured to extend linearly in at least some areas, or the jacket heating conductor element (72 or 102 or 122) is configured to extend in a helical form in at least some areas (Figs. 5, 8, 12) or the 
any combination of the jacket heating conductor element is configured to extend linearly in at least some areas, and the jacket heating conductor element is configured to extend in a helical form in at least some areas and the jacket heating conductor element is configured to extend in a spiral form in at least some areas, and the jacket heating conductor element is configured to extend in a meandering form in at least some areas (see at least Everly Figs. 1-12 and paragraphs 26-43,45, 50).

In Reference to Claim 18
An exhaust system in accordance with claim 12 (see rejection to claim 12 above), wherein the heat transfer surface formation (18) comprises a plurality of plate-shaped heat transfer elements (18), which are arranged at a spaced location from one another (see at least Everly Fig. 2 and paragraphs 33 and 38).

In Reference to Claim 19
An exhaust system in accordance with claim 18 (see rejection to claim 18 above), wherein: 
the heat transfer elements (18) are arranged essentially parallel to one another (18) (see at least Everly Fig. 2 and paragraphs 33 and 38); or 
a spacing element is in contact with the heat transfer elements; or 

at least one spacing element essentially fully covers the heat transfer element arranged on both sides of same in the surface areas thereof, which surface areas are located opposite one another; 
at least one spacing element is configured with a wave-shaped structure and is in contact with the heat transfer elements arranged on both sides of same with wave crest areas or is connected to same; or 
at least one spacing element is permeable to exhaust gas; or 
any combination of the heat transfer elements are arranged essentially parallel to one another and a spacing element is in contact with the heat transfer elements and a spacing element is connected to the heat transfer elements and is arranged between at least two heat transfer elements that are directly adjacent to one another and at least one spacing element essentially fully covers the heat transfer element arranged on both sides of same in the surface areas thereof, which surface areas are located opposite one another and at least one spacing element is configured with a wave-shaped structure and is in contact with the heat transfer elements arranged on both sides of same with wave crest areas or is connected to same and at least one spacing element is permeable to exhaust gas.

In Reference to Claim 20

the at least one jacket heating conductor element receptacle (circular cutout where the support sheets (18) are being attached to the heater element (12))is open toward a heat transfer element (12) circumferential edge area; or 
the at least one jacket heating conductor element receptacle is provided at heat transfer element circumferential edge areas located opposite one another or extend bent at an angle in relation to one another; or 
at least one pair of heat transfer elements has at least one jacket heating conductor element receptacle for each heat transfer element of the at least one pair of heat transfer elements that meshes with the jacket heating conductor element (see at least Everly Fig. 2 and paragraphs 33 and 38).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Everly in view of Pub No. US 2010/0290957 A1 to Yoshida et. al. (Yoshida).

In Reference to Claim 8
Everly teaches (except for the bolded and italic recitations below):
An exhaust gas heating unit in accordance with claim 1 (see rejection to claim 1 above), wherein a heat transfer surface of the heat transfer surface formation (18 or 74 or 106 or 126) is formed with catalytically active material in at least some areas (see at least Everly Figs. 1-12 and paragraphs 26-43,45, 50).
Everly is silent (bolded and italic recitations above) as to having the heat transfer surface formation (18 or 74 or 106 or 126) is formed with catalytically active material. However, it is known in the art before the effective filing date of the claimed invention to have the surface of the heater with catalytically active material. For example, Yoshida teaches that the heaters (8) can be coated with the catalytically active material. Yoshida teaches that having such structures provide additional exhaust purification and exhaust purification system may be 

In Reference to Claim 13
Everly teaches (except for the bolded and italic recitations below):
An exhaust system in accordance with claim 12 (see rejection to claim 12 above), further comprising an exhaust gas treatment unit comprising a catalytic converter unit or a particle filter unit, wherein the exhaust gas heating unit (1) is arranged in an exhaust gas flow direction in the exhaust gas flow duct upstream in relation to the exhaust gas treatment unit (see at least Everly Figs. 1-12 and paragraphs 26-43,45, 50).
Everly teaches that the heater (1) can be for exhaust purification system such as catalytic converter unit or a particle filter unit (see Everly paragraph 4) however Everly does not explicitly teaches (bolded and italic recitations above) as to have the heater upstream of the exhaust gas treatment unit comprising a catalytic converter unit or a particle filter unit. However, it is very well known in the art before the effective filing date of the claimed invention that electrical heater such as Everly is located upstream of an exhaust gas treatment unit comprising a catalytic converter unit or a particle filter unit. For example, Yoshida teaches to have heater (8) upstream of the catalytic converter unit (3) or a 

In Reference to Claim 14
Everly teaches (except for the bolded and italic recitations below):
An exhaust system in accordance with claim 13 (see rejection to claim 13 above), wherein a heat transfer surface of the heat transfer surface formation (18 or 74 or 106 or 126) is formed with catalytically active material in at least some areas, wherein the catalytically active material and the catalytic converter unit (3) are associated with the same type of catalytic converter (see at least Everly Figs. 1-12 and paragraphs 26-43,45, 50) (see at least Yoshida Fig.4 and paragraphs 17-20, 25).
Everly is silent (bolded and italic recitations above) as to having the heat transfer surface formation (18 or 74 or 106 or 126) is formed with catalytically active material and the catalytically active material and the catalytic converter unit (3) are associated with the same type of catalytic converter. However, it is known in the art before the effective filing date of the claimed invention to have the surface of the heater with catalytically active material and the catalytic .

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Everly in view of Yoshida and further in view of Pub No. US 2018/0334939 A1 to Mital et. al. (Mital). 

In Reference to Claim 9
Everly in view of Yoshida teaches (except for the bolded and italic recitations below):
An exhaust gas heating unit in accordance with claim 8 (see rejection to claim 8 above), wherein: 

the at least one heat transfer element (18 or 74 or 106 or 126) is made of aluminum material (see at least Yoshida Fig.4 and paragraphs 22-26) (see at least Everly Figs. 1-12 and paragraphs 26-43,45, 50).
Everly in view of Yoshida teaches to coat the surface of the heater with catalytically active material however is silent (bolded and italic recitations above) as to the at least one heat transfer element (18 or 74 or 106 or 126) is made of aluminum material. However, it is known in the art before the effective filing date of the claimed invention to make the heat transfer element out of aluminum material. For example, Mital teaches that the heater outer surface can be made out of Aluminum. Mital further teaches that having such material prevents corrosion (see at least Mital paragraph 6). Therefore it would have been obvious  to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one heat transfer element of Everly in view of Yoshida to be made out of aluminum material as taught by Mital in order to prevent corrosion to the surface of the heater.

In Reference to Claim 10
Everly in view of Yoshida teaches (except for the bolded and italic recitations below):

platinum; or 
palladium; or 
rhodium; or 
any combination of platinum and palladium and rhodium (see at least Yoshida Fig.4 and paragraphs 22-26) (see at least Everly Figs. 1-12 and paragraphs 26-43,45, 50).
Everly in view of Yoshida teaches to coat the surface of the heater with catalytically active material such as oxidation catalyst (OC) or selective catalytic reduction system (SCR) however is silent (bolded and italic recitations above) as to the catalytically active material such as OC comprises platinum; or palladium; or rhodium; or any combination of platinum and palladium and rhodium. However, it is very well known in the art before the effective filing date of the claimed invention that OC comprises platinum; or palladium; or rhodium; or any combination of platinum and palladium and rhodium. For example, Mital teaches that the OC comprise platinum; or palladium; or rhodium; or any combination of platinum and palladium and rhodium (see at least Mital Fig.1 and paragraphs 23-24). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the catalytically active material of OC within the heater of Everly in view of Yoshida comprises  platinum; or palladium; or rhodium; or any combination of platinum and palladium and rhodium as evidence by Mital.

In Reference to Claim 11
Everly in view of Yoshida teaches (except for the bolded and italic recitations below):
An exhaust gas heating unit in accordance with claim 8 (see rejection to claim 8 above), wherein the catalytically active material comprises: 
iron zeolite material; or 
copper zeolite material; or 
vanadium oxide material; or 
any combination of iron zeolite material and copper zeolite material and vanadium oxide material (see at least Yoshida Fig.4 and paragraphs 22-26) (see at least Everly Figs. 1-12 and paragraphs 26-43,45, 50).
Everly in view of Yoshida teaches to coat the surface of the heater with catalytically active material such as oxidation catalyst (OC) or selective catalytic reduction system (SCR) however is silent (bolded and italic recitations above) as to the catalytically active material such as SCR comprises iron zeolite material; or copper zeolite material; or vanadium oxide material; or any combination of iron zeolite material and copper zeolite material and vanadium oxide material. 
However, it is very well known in the art before the effective filing date of the claimed invention that SCR comprises iron zeolite material; or copper zeolite material; or vanadium oxide material; or any combination of iron zeolite material and copper zeolite material and vanadium oxide material. For example, Mital teaches that the SCR comprises iron zeolite material; or copper zeolite material; .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Everly in view of Yoshida and further in view of Pub No. US 2014/0360162 A1 to Gonze et. al. (Gonze). 

In Reference to Claim 15
Everly teaches (except for the bolded and italic recitations below):
An exhaust system in accordance with claim 12 (see rejection to claim 12 above), wherein a hydrocarbon release device is associated with at least one exhaust gas heating unit (1) for releasing hydrocarbon into the exhaust gas stream upstream in relation to the exhaust gas heating element (1) (see at least Everly Figs. 1-12 and paragraphs 26-43,45, 50).
Everly is silent (bolded and italic recitations above) as to having a hydrocarbon release device for releasing hydrocarbon into the exhaust gas stream upstream in relation to the exhaust gas heating element (1). However, it .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-22 of U.S. Patent No. 11,008,912 B2. Although the claims at claims 1-22 of patent ‘912 teaches all the recitation of claims 1-20 of the current application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pub No. US 2017/0273146 A1 to Everly et. al. (Everly) teaches a heater with heat transfer surface.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON DONGPA LEE whose telephone number is (571)270-3525. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/BRANDON D LEE/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        November 17, 2021